DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 2 (i.e., claims 3-7) in the reply filed on 02/15/22 is acknowledged.
Priority
This application is a continuation of application S/N 15/927075, filed on 03/20/18, which is also a CIP of application S/N 15/700077, filed on 09/09/17.

Drawings
The drawings were received on 11/16/20 and 09/01/20. 

Specification
The disclosure is objected to because of the following informalities: the current status of all the parent applications (whether abandoned or patented/patent #) must be updated. Appropriate correction is required.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The language should be clear and concise and should not repeat 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 6 is objected to because of the following informalities: the upper case (capital) letter in the limitation “Metal” must be changed to a lower case (non-capital) letter.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites the limitation "the shrinkage test" in line 11.  There is insufficient antecedent basis for this limitation in the claim. Applicant is requisitioned to employ consistent terminology throughout the present claims for clarity and precision. 
Claim 4 recites the limitation "said metal" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Applicant is requisitioned to employ consistent terminology throughout the present claims for clarity and precision. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 3-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No.10854868. Although the claims at issue are not identical, they are not patentably distinct from each other because:
US Patent’868 claims the following (see claims 1-7):

    PNG
    media_image1.png
    419
    472
    media_image1.png
    Greyscale
   
    PNG
    media_image2.png
    302
    467
    media_image2.png
    Greyscale

In re Goodman, 11 F.3d 1046, 1053, 29 USPQ2d 2010, 2016 (Fed. Cir. t993); In re Braithwaite, 379 F.2d 594, 154 USPQ 29 (CCPA 1967).  

Claims 3-4 and 6-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No.10763481. Although the claims at issue are not identical, they are not patentably distinct from each other because:
US Patent’481 claims the following (see claims 1-2):
   
    PNG
    media_image3.png
    388
    559
    media_image3.png
    Greyscale
  
    PNG
    media_image4.png
    378
    555
    media_image4.png
    Greyscale

In this case, the claims of US patent'481- fully encompass the more generic/broader subject matter recited in the claims of the present application. In re Goodman, 11 F.3d 1046, 1053, 29 USPQ2d 2010, 2016 (Fed. Cir. t993); In re Braithwaite, 379 F.2d 594, 154 USPQ 29 (CCPA 1967).  Note that in claim 7 the limitation “a porosity of at most 60 %” includes “0” (“zero”; i.e., “0 %”) as a lower limit (See MPEP 2173.05(c) Numeral Ranges & Amounts Limitations, II. Open-Ended Numerical Ranges). Thus, in this case, the applied reference readily envisions a non-porous polymer substrate.

Claims 3-4 and 6-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No.10957956. Although the claims at issue are not identical, they are not patentably distinct from each other because:
US Patent’956 claims the following (see claims 1-3):

    PNG
    media_image5.png
    506
    562
    media_image5.png
    Greyscale

In this case, the claims of US patent'956 fully encompass the more generic/broader subject matter recited in the claims of the present application. In re Goodman, 11 F.3d 1046, 1053, 29 USPQ2d 2010, 2016 (Fed. Cir. t993); In re Braithwaite, 379 F.2d 594, 154 USPQ 29 (CCPA 1967). Note that in claim 7 the limitation “a porosity of at most 60 %” includes “0” (“zero”; i.e., “0 %”) as a lower limit (See MPEP 2173.05(c) Numeral Ranges & Amounts Limitations, II. Open-Ended Numerical Ranges). Thus, in this case, the applied reference readily envisions a non-porous polymer substrate.

Claims 3-4 and 6-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No.11139510. Although the claims at issue are not identical, they are not patentably distinct from each other because:




    PNG
    media_image6.png
    350
    400
    media_image6.png
    Greyscale
  
    PNG
    media_image7.png
    153
    387
    media_image7.png
    Greyscale

In this case, the claims of US patent'510 fully encompass the more generic/broader subject matter recited in the claims of the present application. In re Goodman, 11 F.3d 1046, 1053, 29 USPQ2d 2010, 2016 (Fed. Cir. t993); In re Braithwaite, 379 F.2d 594, 154 USPQ 29 (CCPA 1967).  Note that in claim 7 the limitation “a porosity of at most 60 %” includes “0” (“zero”; i.e., “0 %”) as a lower limit (See MPEP 2173.05(c) Numeral Ranges & Amounts Limitations, II. Open-Ended Numerical Ranges). Thus, in this case, the applied reference readily envisions a non-porous polymer substrate.


Claims 3-4 and 6-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 17/107889 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because Copending Application’889 claims the following (see claims 1-7).

    PNG
    media_image8.png
    724
    591
    media_image8.png
    Greyscale
  
    PNG
    media_image9.png
    305
    604
    media_image9.png
    Greyscale

In this case, the claims of Copending Application’889 fully encompass the more generic/broader subject matter recited in the claims of the present application. In re Goodman, 11 F.3d 1046, 1053, 29 USPQ2d 2010, 2016 (Fed. Cir. t993); In re Braithwaite, 379 F.2d 594, 154 USPQ 29 (CCPA 1967).  Note that in claim 7 the limitation “a porosity of at most 60 %” includes “0” (“zero”; i.e., “0 %”) as a lower limit (See MPEP 2173.05(c) Numeral Ranges & Amounts Limitations, II. Open-Ended Numerical Ranges). Thus, in this case, the applied reference readily envisions a non-porous polymer substrate.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 

Claims 3-4 and 6-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 17/372147 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because Copending Application’147 claims the following (see claims 1-6).
  
    PNG
    media_image10.png
    653
    546
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    163
    536
    media_image11.png
    Greyscale

In this case, the claims of Copending Application’147 fully encompass the more generic/broader subject matter recited in the claims of the present application. In re Goodman, 11 F.3d 1046, 1053, 29 USPQ2d 2010, 2016 (Fed. Cir. t993); In re Braithwaite, 379 F.2d 594, 154 USPQ 29 (CCPA 1967).  Note that in claim 7 the limitation “a porosity of at most 60 %” includes “0” (“zero”; i.e., “0 %”) as a lower limit (See MPEP 2173.05(c) Numeral Ranges & Amounts Limitations, II. Open-Ended Numerical Ranges). Thus, in this case, the applied reference readily envisions a non-porous polymer substrate.
.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 3-7 are rejected under 35 U.S.C. 102a1 as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Munshi 6413676.
As to claims 3-4:
	Munshi discloses that it is known in the art to make a lithium ion battery 15comprising an anode 10, a cathode 12, a polymer electrolyte separator 11 (COL 18, lines 27-45; Abstract; COL 16, lines 64-67; CLAIMS 1 & 10); wherein the anode and the cathode elements are laminated on both sides of a double metallized porous polymer substrate material (COL 18, lines 48-65; Abstract; CLAIM 1), for example, electrode active material is laminated or coated in a very thin film on both sides of a copper metallized polymer (PET) material 23 (COL 18, lines 62-67). Munshi discloses using aluminum rather than copper for the metallization, so as to form a metallized PET current collector 26 (COL 19, lines 1-7; COL 16, lines 52-58). Alternatively, Munshi discloses using polyvinylidene fluoride (PVDF) instead of PET as the porous current collector substrate (COL 19, lines 1-7; CLAIM 1; COL 11, lines 15-50; COL 13, lines 7-37). Munshi discloses the current collector exhibiting a conductivity of less than about 1.0 ohm per square, preferably less than 0.1 ohm per square, preferably less than about 0.01 ohm per square (COL 17, lines 30-45; TABLES 2-3). Munshi discloses that the polymeric material swells in the electrolyte as heat is generated during battery 
Examiner’s note: with respect to the specific functional component of “having the ability to carry a useful current density when operating normally along a current pathway horizontally along said current collector as well as being unable to support a similar current through a point contact on the surface of the current collector” (as recited in claim 1) and the specific heat shrinkage characteristic (as recited in claims 4 and 9-16), applicant is kindly reminded what  MPEP 2112.01 Composition, Product, and  Apparatus Claims establishes: 
I. PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See also In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971); Northam Warren Corp. v. D. F. Newfield Co., 7 F. Supp. 773, 22 USPQ 313 (E.D.N.Y. 1934).  
Further, products of identical chemical composition cannot have mutually exclusive properties, and thus, the claimed characteristics (i.e. the specific current density and the specific heat shrinkage characteristic), are necessarily present in the prior art material.  “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 [R-3] Composition, Product, and  Apparatus Claims. See also In re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963) “From the standpoint of patent law, a compound and all its properties are inseparable.”
Applicant is also kindly reminded what MPEP 2114 Apparatus and Article Claims - Functional Language establishes:
APPARATUS CLAIMS MUST BE STRUCTURALLY DISTINGUISHABLE FROM THE PRIOR ART While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board's finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).
MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the 
As per MPEP 2112 Requirements of Rejection Based on Inherency; Burden of Proof: "V. ONCE A REFERENCE TEACHING PRODUCT APPEARING TO BE SUBSTANTIALLY IDENTICAL IS MADE THE BASIS OF A REJECTION, AND THE EXAMINER PRESENTS EVIDENCE OR REASONING TENDING TO SHOW INHERENCY, THE BURDEN SHIFTS TO THE APPLICANT TO SHOW AN UNOBVIOUS DIFFERENCE ....[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency under 35 U.S.C. 102, or prima facie obviousness under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same... [footnote omitted]." The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433- 34 (CCPA 1977)).
As to claims 5-7:
Munshi discloses using aluminum rather than copper for the metallization, so as to form a metallized PET current collector 26 (COL 19, lines 1-7; COL 16, lines 52-58). Munshi discloses using polyvinylidene fluoride (PVDF) instead of PET as the current collector substrate (COL 19, lines 1-7; CLAIM 1; COL 11, lines 15-50; COL 13, lines 7-37). Note that in claim 7 the limitation “a porosity of at most 60 %” includes “0” (“zero”; i.e., “0 %”) as a lower limit (See MPEP 2173.05(c) Numeral Ranges & Amounts Limitations, II. Open-Ended Numerical Ranges). Thus, in this case, the applied reference readily envisions a non-porous polymer substrate.
Refer to MPEP 2112 Requirements of Rejection Based on Inherency; Burden of Proof.
- The evidence or reasoning tending to show anticipation based on functional inherency or supporting a prima-facie case of obviousness is relied upon Munshi’s disclosure that that the disclosed metallized polymer current collector/substrate exhibits substantially the same degree of conductivity as the one claimed by the applicant. Thus, this provides a reasonable basis to recognize or indicate that Munshi’s metallized polymer current collectors/substrates either perform exactly the same functionality of that of the applicant's, or at least are capable of performing the claimed function, as a whole, with a minimal modification within the purview of a skilled artisan.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND ALEJANDRO whose telephone number is (571)272-1282.  The examiner can normally be reached on Monday-Thursday (8:00 am-6:30 pm). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara L. Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RAYMOND ALEJANDRO/
Primary Examiner
Art Unit 1727